Case 19-00880-JDP           Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41               Desc Main
                                      Document      Page 1 of 34




 Kirk J. Houston, ISB #9055
 SMITH + MALEK,PLLC
 101 S Capitol Blvd, Ste. 930
 Boise, Idaho 83702
 P.     (208)473-7009
 F.     (208)473-7661
 E.      kirk.houston@smithmalek.com

  Attorneys for Chapter 7 Trustee



                          IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF IDAHO


   In re:                                               )     CASE NO. 19-00880-JDP
                                                        )     Chapter 7
   HAWKES,RYAN WILLIAM                                  )
                                                        )     MOTION FOR AN ORDER OF
   HAWKES,SUZANN MARGARET                               )     EXAMINATION DUCES TECUM
                                                        )     OF CURTIS GRIEVE PURSUANT
             Debtors.                                   )     TO RULE 2004 OF THE FEDERAL
                                                        )     RULES OF BANKRUPTCY
                                                        )     PROCEDURE


            Notice of Motion for Motion For an Order of Examination Duces Tecum of
            Curtis Grieve Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
            Procedure and Opportunity to Object and for a Hearing

            No Objection. The Court may consider this request for an order without
            further notice or hearing unless a party in interest files an objection within
            14 days ofthe date ofservice ofthis notice. If an objection is not filed within
            the time permitted, the Court may consider that there is no opposition to the
            granting of the requested relief and may grant the relief without further
            notice or hearing.

            Objection. Any objection shall set out the legal and/or factual basis for the
            objection. A copy of the objection shall be served on the movant.

            Hearing on Objection. The objecting party shall also contact the Court's
            calendar clerk to schedule a hearing on the objection and file a separate
            notice of hearing.




 MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF CURTIS GRIEVE PURSUANT
 TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 1
Case 19-00880-JDP          Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                Desc Main
                                     Document      Page 2 of 34




         The Trustee, J. Ford Elsaesser (”Elsaesser* or "Trustee"), by and through his counsel of

  record, Kirk J. Houston of the firm of Smith + Malek. PLLC, respectfully requests the Court order

  an examination of Curtis Grieve ("Grieve") pursuant to Rule 2004 of the Federal Rules of

  Bankruptcy Procedure.

                On July 31, 2019, Ryan Hawkes and Suzann Hawkes (“Mr. Hawkes" and “Mrs.

  Hawkes,’* or collectively “Debtors") filed a voluntary petition for protection under Chapter 7 of

  the Bankruptcy Code. See Dkt. I (Petition). Noah Hillen was initially appointed as the Chapter 7

  Trustee. Elsaesser was appointed Chapter 7 Trustee on August 31, 2020 following Mr. Hillen's

  appointment to the bench. See Dkt 66(Appointment of Successor Trustee).

         2.        Among the assets listed on Schedule A/B of the Petition is a single-family home

  with a street address of 1450 E Covey Run Court, Eagle, Idaho 83616(“Eagle Residence"), which

  is described as community property. Petition, at Schedule A/B.

         3.        Schedule D of the Petition indicates that the Eagle Residence is collateral for loans

  made by Bank of America,DA Capital Investments EEC(“DA Capital"), and U.S. Bank. Petition,

  at Schedule D.

         4.        Specifically, the Eagle Residence may be encumbered by a deed oftrust dated May

  25,2017 in favor of DA Capital(“Deed ofTrusf')- The Deed of Trust appears to have been signed

  by Mr. Hawkes and Mrs. Hawkes in their individual capacities, whose signatures were purportedly

  notarized by Curtis Grieve. Trustee desires to question Mr. Grieve regarding this transaction

  through a Rule 2004 examination and others that may affect DA Capitafs collateral interest in the

  Eagle Residence. Said examination would include, but not be limited to, those matters which relate

  to or bear upon the documents requested in Exhibit A attached to this motion. These documents

  were previously requested via subpoena duces tecum to Mr. Grieve. See Dkt. 73 ("Subpoena to



  MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF CURTIS GRIEVE PURSUANT
  TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41              Desc Main
                                     Document      Page 3 of 34




  Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Bankruptcy

  Case’')-

             5.    Trustee requests that Mr. Grieve be available to testify to those matters set forth

  above (and other matters that may arise in the context of the Rule 2004 exam) in the manner

  provided by Rule 7030 of the Federal Rules of Bankruptcy Procedure.

             6.    Further. Trustee requests that Mr. Grieve be ordered to produce the documents

  described in Exhibit A attached hereto at least 3 days prior to the date of the Rule 2004

  examination.

             WHEREFORE. Trustee requests that this Court order Curtis Grieve to appear for

  examination by Trustee’s counsel, pursuant to Rule 2004 of the Federal Rules of Bankruptcy

  Procedure. Oath will be administered to Curtis Grieve by a notary public and testimony will be

  transcribed by a licensed court reporter at the offices of Smith + Malek,PLLC, 101 S Capitol Blvd,

  Ste. 930. Boise. Idaho 83702 on the 8^'’ day or April, 2021 at 9:00 AM (or at some other mutually

  agreeable time and place) and continuing from day to day until completed. Trustee further requests

  that this Court order Curtis Grieve to produce the documents described on Exhibit A. attached
                                                                                                    Ih
  hereto, which are in his possession for inspection and copying at said location on or before the 5

  day of April, 2021.

             DATED this I    day of March, 2021.


                                                                SMITH + MALEK




                                                                       KIRK HOUSTON
                                                                       Attorneys for Trustee




  MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF CURTIS GRIEVE PURSUANT
  TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 3
Case 19-00880-JDP         Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41            Desc Main
                                   Document      Page 4 of 34




  The name, address, email address, and telephone number of the attorney representing Trustee J.
  Ford Elsaesser, who issues or requests this subpoena, is:

  Kirk J. Houston
  SMITH + MALEK.PLLC
  lOl S. Capitol Blvd, Ste. 930
  Boise. Idaho 83702
  Telephone: (208)473-7009
  kirk.houston@smithmalek.com


                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of March. 2021, I served the foregoing
  electronically through the CM/ECF system, which caused the following parties or counsel to
  be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

           Holly Roark                                   EMAIL:
           Roark Law Offices                               holly@roarklawboise.com
           950 Bannock Street, Ste. 1 100
           Boise, Idaho 83702
             Attorneyfor Debtors

           Noah G. Hillen                                EMAIL:
           P.O. Box 6538                                   ngh@hillenlaw.com
           Boise. Idaho 83707
             Chapter 7 Trustee

           U.S. Trustee                                  EMAIL:
           Washington Group Central Plaza                  ustp.region18.bs.ecf@usdoj.com
           720 Park Blvd., Ste. 220
           Boise, Idaho 83712

                                                     For SMITH + MALEK,PLLC

                                                     /s/ Debbie Evenoff
                                                     DEBBIE EVENOFF




  MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF CURTIS GRIEVE PURSUANT
  TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 4
Case 19-00880-JDP        Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41             Desc Main
                                  Document      Page 5 of 34




                                           EXHIBIT A

            To Motion for an Order of Examination Duces Tecum of Curtis Grieve
             Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure

         Please produce, no later than three days prior to the Rule 2004 Examination referenced in
  the Motion, the following documents:

                Calendars, logs, diaries, journals (whether physical, electronic, or stored on any
                electronic devices), and posts to social media reflecting any meetings or
                appointments you attended,or were scheduled to attend,from May 18,2017 to June
                1,2017.
             2. Any and all written correspondence sent or received by you between January 1,
                2017 and December 31. 2017 concerning any loans made by Dougals Brasher or
                DA Capital Investments, LLC to any of: Ryan Hawkes, Suzann Hawkes, C.A.R.S.
                Enterprises, Inc.
             3. Any and all written correspondence sent or received by you concerning that certain
                Deed of Trust, Assignment of Lease and Rents. Security Agreement, and Fixture
                Filing dated May 25, 2017, a true and copy of which is attached hereto as Schedule
                3 for your reference.




  MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF CURTIS GRIEVE PURSUANT
  TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 5
Case 19-00880-JDP   Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41   Desc Main
                             Document      Page 6 of 34




                               Schedule 3 to Exhibit A

                                    See Attached




  MOTION FOR AN ORDER OF EXAMINATION DUCES TECUM OF CURTIS GRIEVE PURSUANT
  TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE - 6
Case 19-00880-JDP           Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                    Desc Main
                                      Document      Page 7 of 34

                                                                                     2017-056121
                                                                                      RECORDED
                                                                                 12/27/2017 12:21 PM

                                               Exhibit B
                                                                            OOM3015201700661210260287
                                          DEED OF TRUST
                                                                                    CHRIS YAMAMOTO
                                                                              CANYON COUNTY RECORDER
                                                                             Pg8=28 MBROWN              $45.00
                                                                             MTG D OF T
                                                                             DA CAPITAL INVESTMENTS LLC
   Recording requested by,
                                                   ADA COUNTY RECORDER Christopher D Rich          2017-123413
   and after recording, return to:                 BOISE IDAHO Pg^28 USA BATT                 12/27/201702:21 PM
                                                   DA CAPITAL INVESTMENTS LLC                       AMOUNT:$45.00
   DA Capital Investments, LLC
   do Douglas R. Brasher                                               OM47316201701234130288283
   3059 S. Bear Claw Place
   Meridian,Idaho 83642


   APN: Lot 1: Canyon County R35345-000
        Lot 2: Ada County R1097050120
        Lot 3: Ada County R1523650110




                                     (SPACE ABOVE TfflS LINE FOR RECORDER’S USE ONLY)

                  DEED OF TRUST,ASSIGNMENT OF LEASES AND RENTS.
                     SECURITY AGREEMENT.AND FIXTURE FILING



   Trustor, collectively:                C.A.R.S. Enterprises, Inc,
                                         Ryan W. Ha^^es
                                         Curtis D, .eve

   Trustee:

   Beneficiary:                          DA Capital Investments,LLC
                                         an Idaho limited liability company

   Property Tax Parcel Number:           Lot 1: Canyon County, ]^5345-000
                                         Lot 2: Ada County, R1097050120
                                         Lot 3: Ada County, R15^3650110
                                                                   t


   For purposes of Article 9 of the Idaho Uniform Commerci^ Code, this Security Instrument
   constitutes a Security Agreement and Financing Statement with Trustor being the Debtor and
   Beneficiary being the Secured Party. This Security Instnimerit shall also constitute a Financing
   Statement filed as a fixture filing pursuant to Article 9 of the Idaho Uniform Commercial Code.




                                             Exhibit B,Page 1
Case 19-00880-JDP       Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                Desc Main
                                  Document      Page 8 of 34




           TfflS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,SECURITY
    AGREEMENT AND FIXTURE FILING (this **Securitv Instrument^ is made as ofthe
    day of May, 2017, by C.A.R.S. ENTERPRISES, INC., an Idaho limited liability company,
    having an address of9393 Fairview Avenue, Boise ID 83704 (“C.A.R.S.’*). Ryan W. Hawkes,an
    individual resident of Ada County, Idaho (“Hawkes”). and Curtis D, Grieve, an individual
    resident of Ada County, Idaho (“Grieve”), as trusFirst American Title Company, an Idaho title
    company, as trustee (“Trustee”), having an address of 738 Sout Bridge Way Place suite 150,
    Eagle, ID 83616, for the benefit of DA Capital Investments, LLC, an Idaho limited liability
    company, having an address of 3059 S. Bear Claw Place, Meridian, ID 83642, as beneficiary
    (“Lender”)

                                             RECITALS:

            A.    Pursuant to that certain Loan Agreement, dated as of the date hereof(as amended,
    restated, repl^^, supplemented or otherwise modified from time to time, the “Loan
    Agreement”), by and among C.A.R.S. and Lender, Lender has agreed to make a loan in the
    principal amount of TWO MILLION EIGHT HUNDRED THOUSAND DOLLARS and no/100
    ($2,800,000.00)(the “Loan”); and

             B.      Pursuant to a certain f^romissory Note, dated as of the date hereof(as amended,
     restated, replaced, supplemented or otherwise modified from time to time, the “Note”), executed
     by C.A.R.S. in favor ofLender, CA.R.S, has agreed to repay to Lender the amount of the Loan
     plus cerfrdn interest and expenses; and

             C.     Pursuant to that certain Indemnity and Guaranty Agreement, dated as of the date
     hereof(as amended, restated, replaced, supplemented or otherwise modified from time to time,
     the “Guaranty’*), executed by Hawkes and Grieve in favor of Lender, Hawkes and Greive have
     agreed to guaranty repayment of the Loan as additional security to induce Lender to enter into
     the Loan Agreement; and

             D.      This Security Instrument, the Note,the Stock Pledge, the Guaranty, and any ofthe
     other documents evidencing or securing the Loan, as amended, supplemented or otherwise
     modified from time to time, are each referred to as a “Loan Document” and are collectively
     refeired to as the “Loan Documents”.

            NOW, THEREFORE, Trustor, in consideration of the Indebtedness (as hereinafter
     defined), the Other Obligations (as hereinafter defined) and the trust created by this Security
     Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, wdth power of sale.
     Trustor’s interest in the Pledged Property described on Exhib_it_A attached to this Security
     Instrument

            TO SECURE TO LENDER, its successors and assigns, the repayment of fte
     Indebtedness, and all renewals, extensions and modifications of the Indebtedness, together with
     the Other Obligations, including without limitation the payment of all sums advanced by or on
     behalf of Lender to protect the security ofthis Security Instrument, and the performance of the
     covenants and agreements ofthe Borrowers contained in the Loan Documents.


                                              Exhibit B,Page 2
Case 19-00880-JDP            Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                Desc Main
                                      Document      Page 9 of 34




           Forpuiposes of Idaho Code § 45-15-1502, et seq., Trustor agrees that all def^t interest,
   late charges, Prepayment Premiums, and similar amounts,if any, owing from time to time under
   the Note, this Security Instrument, and other Loan Documents shall constitute a part of and be
   entitled to the benefits of Lender’s lien upon the Pledged Property and Lender may add all such
   amounts to the principal balance of the Note, in its sole discretion, and Lender may include such
   amounts in any credit which Lender may make against its bid at a foreclosure sale ofthe Pledged
   Property pursuant to this Security Instrument.

           Trustor represents and warrants that Trustor is lawfully seized of the Pledged Property
   and has the right, power and authority to grant, convey and assign the Pledged Property, and that,
   other than the Permitted Exceptions the Pledged Property is unencumbered. Trustor covenants
   that Trustor will warrant and defend generally the title to the Pledged Property against all claims
   and demands,subject to the Permitted Exceptions.


    1. DEFINITIONS; RECITALS. Certain terms used in this Security Instrument are defined
       below and certain other terms used in this Security Instrument are defined elsewhere in this
       Security Instrument. All recitals to this Security Instrument are hereby incorporated by
       reference as if expressly set forth herein.

                    1.1. ‘Business Dav” means any day that is not a Saturday, Sunday or other day
             on which commercial banks in Idaho are authorized or required by law to remain'closed.

                     1.2. ‘Default” means the occurrence of any event, circumstance or condition
             which constitutes a breach ofor a default imder any Loan Document and which, after the
             giving of any required notice and/or the passage of any applicable cure period, would
             constitute an Event of Default under the Security Instrument or any other Loan
             Document

                      1.3.  ‘Default Rate” means a rate per annum equal to the lesser of (i)ten
             percent(10%)over the interest rate payable under the Note,or (ii) the mayinnmi rate of
             interest permitted to be charged by qjplicable laws or regulation governing this Security
             Instrument until paid, such additional interest to be compounded monthly.

                     1.4. ‘Event of Default” means the occurrence of any “Event of Default” as
             defined in the Note, regardless of the cause thereof, or the circumstances giving rise
             thereto.

                      1.5. ‘Fixtures” has the meaning given to such term in the definition of
             ‘Pledged Property”.

                    1.6. ‘Improvements” has the meaning given to such term in the definition of
             ‘Pledged Property.

                      1.7.  ‘Indebtedness” means all present and future indebtedness evidenced by or
             arising under the Note or under any other Loan Document,together with interest thereon


                                             Exhibit B,Page 3
   4818-6634.2472. v. 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                     Document     Page 10 of 34




            and all other sums due to Lender in respect of the Loan under any Loan Document
            (including sums added to the principal balance ofthe Loan in accordance with the terms
            of any Loan Document, all Protective Advances, Prepayment Premiums, Past Due
            Charges,and all other charges, fees, reasonable out of pocket costs and expenses payable
            pursuant to any Loan Document).

                     1.8.  ●Leases” means all leases, licenses, concessions, tenancies, occupancy
            agreements and other agreements entered into by or on behalf of Trustor (or any
            predecessor of Trustor, to the extent Trustor or the Pledged Proj^rty (hereuiafler
            defined) remain subject thereto), whether made before or after the filing by or against
            Trustor of any petition for relief under 11 U.S.C. § 101 et seq., as the same may be
            amended firom time to time (the “Bankruptcy Code*0, demising, leasing or grating
            rights of possession or use of all or any portion of the Pledged Property, together with all
            modifications, extensions or renewals thereof now existing or hereafter permitted under
            the Loan Documents.

                     1.9.    ‘Loan Document” and “T.oan Documents” have the meaning given to such
             terms in the recitals above.

                      1.10.   ‘Maturity Date” has the meaning given in the Note.

                      1.11. “Pledged Property” means all of Trustor’s right, title and interest in: the
             real property described on Exhibit A attached hereto and incorporated herein by
             reference, together with all buildings and other improvements (“Improvements”) now or
             hereafter located thereon, and any and all right, title or interest in any other real property
             or improvements comprised in such real property, which right, title or interest is
             acquired by Trustor after the date of this Security Instrument (such real property,
             buildings, other Improvements and after-acquired interest being hereinafter collectively
             referred to as the “Real Property”): the Personal Property; all development rights
             transferred or ^purtenant to the Real Property, all easements and other rights now or
             hereafter made appurtenant to the Real Property; all additions and accretions to the Real
             Property; aU fixtures, machinery, equipment, and appliances at any time attached to, or
             located in or on the Real Property in which Trustor has an interest (the “Fbrtui^”);
              inventory and movable equipment and furniture located on or used in the Trustor s
             business: all rights in or to existing or ftiture streets or public places; all existing and
              future minerals, oil, gas and other hydrocarbon substances upon, under or through the
              Real Property; all water and water rights, pumps and pumping plants, and existing and
              future water stock relating thereto; all existing and future shares of stock or other
              evidence of ownership of any part of the foregoing property and all intangible property
              and rights relating to the foregoing property, or the operation thereof or used in
              connection therewith, including all options, sales contracts and rights of first refusal of
              any nature whatsoever, covering all or any portion of such property, together witii any
              deposits or other payments made in connection therewith, existing and future
              development rights, permits and approvals, air rights and other similar land use permits,
              approvals or entitlements, and those funds escrowed pursuant to that certain Collatera^
               Reserve Escrow created on or about the date hereof by and tetween Trustor, Lender Md
               the Escrow Agent, and all proceeds of any of the foregoing. Any reference in this

                                                Exhibit B, Page 4

     48ia^34-2472, v. 2
Case 19-00880-JDP          Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                     Desc Main
                                    Document     Page 11 of 34




            Security Instrument to the “Pledged Property” shall mean the Pledged Property
            described in this Section, any part thereof, or any interest therein.

                    1.12. ‘Obligations” means the Indebtedness and the Other Obligations,
            collectively.

                  1.13. “Other Obligations” means the performance of all obligations (other than
            payment ofthe Indebtedness) ofthe Borrowers under any ofthe Loan Documents.

                    1.14. “Permitted Discretion” means a determination or judgment made in good
            faith in the exercise of reasonable (&om the perspective of a secured lender) credit or
            businessjudgment

                     1.15. “Permitted Exceptions” means and all liens and encumbrances ofrecord,

                    1,16. “Person” means any individual, corporation, partnership, joint venture,
            association, joint stock company, trust trustee, estate, limited liability company,
            unincorporated organization, real estate investment trust government or any agency or
            political subdivision thereof, or any other form ofentity,

                    1,17. “Personal Pronertv” means all “Accounts”, “Cash proceeds”, “Chattel
            p^>er”, “Collateral”, “Commercial tort claims”, “Deposit accounts”, “Documents”,
            “Electronic chattel paper”, “Equipment”, “Fixtures”, “General intangibles”, “Goods”,
            “Instruments”, “Inventory”, “Investment property”, “Letter-of-credit rights”, “Noncash
            proceeds”, “Payment intangibles”, “Proceeds”, “Software”, “Supporting Obligations”,
            and “Tangible chattel paper”, as defined in the Uniform Commercial Code, in which
            Trustor has any interest, whether currently owned or hereafter acquired, including but
            not limited to all such property relating to, generated finm,arising out ofor incidental to
            the ownership, development, use or operation of the Real Property (whether or not
            subsequently removed fi:om the Real ftoperty (other than that portion of the Pledged
            Property consisting of the Real Property)), including, without limitation, all (i)
            machinery and tools; (ii) rugs, carpets and other floor coverings; (iii) draperies and
            drapery rods and brackets, awnings, window shades, storm windows, storm doors,
            Venetian blinds, curtains, and curtain rods; (iv) mirrors, lamps, chandeliers and other
            lighting fixtures;(v) office maintenance and other supplies; (vi) apparatus, appliances,
            furniture and furnishings, building service equipment, and building materials, supplies
            and equipment;(vii) systems and equipment for the purpose ofsupplying or distributing
            heating, cooling, electricity, gas, water, air, or light, potted plants, heating, lighting and
            plumbing fixtures, fire detection, prevention and extinguishing apparatus, elevators,
            escalators, fittings, plants, apparatus, water heaters, stoves, ranges, refiigerators,
            microwave ovens, tools, machinery, engines, dynamos, motors, boilers, incinerators,
            conduits, compressors, brackets, electrical signs, bulbs, bells, fuel, conveyors, cabinets,
            lockers, shelving, dishwashers, garbage disposals, laundry machines, washers and
            dryers, telephone systems and equipment, exercise equipment, security and access
            control systems and apparatuses; (viii) beds, bureaus, chiffoniers, chests, chairs, desks,
            mirrors, bookcases, tables, screens, paintings, hangings, pictures, objects of art, divans,
            couches, luggage carts, luggage racks, stools, sofas, chinaware, linens, pillows, blankets.

                                               Exhibit B,Page 5
   4S1S-6634-2472. v.2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                    Desc Main
                                     Document     Page 12 of 34




              glassware, food carts, cookware, dry cleaning facilities, dining room wagons, keys or
              other entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
              radios, television sets, intercom and paging equipment, electric and electronic
              equipment, dictating equipment, private telephone systems, f^simile m^hines, medical
              equipment, switchboards, vacuum cleaning systems, floor cleaning, waxing and
              polishing equipment, call systems, and other customary hotel equipment; (ix) rights,
              royalties. Rents, Rooms Revenues, security deposits, advance rentals, revenues, profits
              and benefits, credit card receipts collected fi:om guest rooms, restaurants, bars, meeting
              rooms, banquet rooms and recreational facilities and parking charges, the rendering of
              services by Trustor or any operator or manager of a hotel or the commercial space
              located in the Improvements or acquired from others (including, without limitation,from
              the rental of any office space, retail space, guest rooms or other space, halls, stores and
              offices, and deposits securing reservations of such space), license, lease, sublease,
              concession fees and rentals, health club membership fees, food and beverage wholesale
              and retail sales, service charges, vending machine sales and any other items of revenue,
              receipts and/or income as identified in the Uniform System of Accounts for Hotels, 10th
              Edition, International Association of Hospitality Accountants (2006), as from time to
              time amended); (x) Leases, lease guarantees, contracts, contract rights, franchise
              agreements, licenses, permits and certificates; (xi) deposits, fimds, money and deposit
              accounts; (xii) tenements, hereditaments and ^purtenances; (xiii) approvals and paiwl
              maps (whether tentative or final), building permits and certificates of occupancy;(xiv)
              names under or by which the Pledged Property or any of the Improvements may at any
              time be operated or known and rights to carry on business under any such names or any
              variant thereof; (xv) trademarks, other intellectual property and good will, websites,
              URLs, blogs, and social network .p^es; (xvi) management agreement; serviw
              contracts, supply contracts or other contracts or agreements; (xvii) warranties; (xviii)
              water stock; (xix) shares of stock or other evidence of ownership of any part of the
              Pledged Property or Improvements that is owned by Trustor in common with others, and
              all documents of membership in any owners’ or members’ association or similar group
              having responsibility for managing, maintaining or operating any part of the Pledged
              Property or Improvements; (xx) plans and specifications prepared for construction of
              Improvements on the Pledged Property, or any part thereof, and studies, data and
              drawings related tiieretb, including, without limitation, studies, data or reports relating to
              toxic or hazardous wastes or materials, located on the Pledged Property, all
              environmental audits, studies and reports, approvals and agreements, and contracts and
               agreements of Trustor relating to the aforesaid plans and specifications or to the
               aforesaid studies, data, reports and drawings or to the consfruction of Improvements on
              the Pledged Property; (xxi) sales agreements, mariceting studies, feasibility studies,
               deposit receipts, escrow agreements and other ancillary documents and agreements
               entered into respecting the sale to any Borrowers of any part ofthe Pledged Property and
               other proceeds of the sale thereof;(xxii) damages, royalties and revenue of every kind,
               nature and description whatsoever that Trustor may be entitled to receive fi?om any
               person or entity owning or having or hereafter acquiring a right to the oil, gas or mineral
               rights and reservations of the Pledged Property; (xxih) deposits made with or other
               security given to utility companies by Trustor with respect to the Pledged Property
               and/or Improvements;(xxiv) advance payments of insurance premiums made by Trustor

                                                 Exhibit B,Page 6

     4818-6834'2472. v. 2
Case 19-00880-JDP          Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                   Desc Main
                                     Document     Page 13 of 34




             with respect to, and all claims or demands with respect to, insurance; (xxv) negotiable
             certificates of deposit of Trustor in Lender's possession and all accounts of Trustor
             maintained with Lender and each deposit account of Trustor assigned or pledged to
             Lender pursuant to any agreement; (xxvi) insurance proceeds (including insurance
             proceeds for insurance not required under the terms ofthis Security Instrument);(xxvii)
             condemnation awards; (xxviii) causes of action, claims, compensation, awards and
             recoveries for any damage or injury to the Pledged Property and/or Improvements or for
             any loss or diminution in value of the Pledged Property and/or Improvements; (xxix)
             books and records, including, without limitation, all computer records, computer tapes
             and electronic and electromagnetic rq^resentarions and reproductions thereof; (xxx)
             guaranties of and security for any ofthe foregoing;(xxxi)[intentionally omitted];(xxxii)
             all substitutions, renewals, improvements, attachments, accessions, additions and
             replacements to any of the foregoing; and all “Proceeds”(as such term is defined in the
             Uniform Commercial Code), collecfions, insurance proceeds and products of any of the
             property listed in (i) through (xxxii) above, proce^ of any voluntary or involuntary
             disposition or claim respecting any part thereof (pursuant to judgment, condemnation
             award or otherwise) and all documents, instruments, general intangibles, goods,
             equipment, inventory, chattel paper, monies, accounts, deposit accounts and other
             personal property that may arise from the sale or disposition of any ofthe foregoing, all
             guaranties ofand security for any ofthe foregoing, and all books and records, including,
             without limitation, all computer records, computer tapes and electronic and
             electromagnetic representations and reproductions thereof, relating to any of the
             foregoing.

                    1.18. ^Real Property” has the meaning given to such term in the definition of
             Pledged Property.

                     1.19. “Rents” means all rents, rent equivalents, moneys payable as damages or
             in lieu of rent or rent equivalents, royalties (including all oil and gas or other mineral
             royalties and bonuses), income, fees, receivables, receipts, revenues, deposits (including
             security, utility and other deposits), accounts, cash, issues, profits, charges for services
             render^ and other payment and consideration of whatever form or nature received by
             or paid to or for the account ofor benefit of Trustor, any Property Manager, any of their
             Afi^tes, or any oftheir agents or employees, fix>m any and all sources arising fiom or
             attributable to Ae Pledged Property, including all credit card receipts collected fix)m
             tenants, parking charges, and other obligations now existing or hereafter arising or
             created out of the sale, lease, sublease, license, concession or other grant of the right of
             the use and occupancy of the Pledged Property, service charges, vending machine sales,
             laundry charges and any other items of revenue, receipts and/or income and proceeds, if
             any, fh)m business interruption or other loss of income insurance, whether paid or
             accruing before or after the filing by or against Trustor of any petition for relief tmder
             the Bankruptcy Code.

                    1.20. “Room Revenues” means revenues, income, fees, receivables, receipts,
             deposits, accounts, cash, issues, profits, charges for services rendered, and any o&er
             payment and consideration of whatever form or nature received by or paid to or for the


                                               Exhibit B,Page 7
   481d*6634>2472. V. 2
Case 19-00880-JDP          Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                    Document     Page 14 of 34




             account of Trustor, any Property Manager, any of their Affiliates, or any of their agents
             or employees, from any. and dl sources arising from or attributable to the Plwiged
             Property, including but not limited to, the rental of lodging units, catering services,
             parking charges, service charges, vending machine sales, laundry charges and any other
             items ofrevenue, receipts and/or income and proceeds related thereto.

                    1.21. “Uniform Commercial Code” means the Uniform Commercial Code as
             enacted in the State ofIdaho, as amended from time to time.

    2. ASSIGNMENT OF RENTS. Trustor absolutely, unconditionally and irrevocably assigns to
       Lender, its successors and assigns, the Leases and the Rents. This assignment is an absolute
       and present assignment from Trustor to Lender and not merely the passing of a security
       interest Notwithstanding the immediately preceding sentence, Lender confers upon Trustor
       the license to collect and retain the Rents as they become due and payable and otherwise deal
       with the Leases, subject however, to the right of Lender to revoke such license at any time
       an Event of Default exists, in its sole discretion and without notice to Trustor. Lender shall
       have the absolute right to revoke such authority and collect and retain the Rents without
       taking possession of all or any part ofthe Pledged Property. The right to collect Rents herein
       provided shall not cause Lender to be a “mortgagee in possession” for any purpose, nor shall
       such ri^t impose upon Lender the duty to produce Rents or maintain the Pledged Property in
       whole or in part Possession of the Pledged Property by a receiver appointed by a court of
       competent jurisdiction shall not be considered possession of the Pledged Property by Lender
       for purposes hereof. During the existence of an Event of Default, Lender may apply, in its
       sole discretion and in any order of priority, any Rents collected against the reasonable out of
       pocket costs of collection and any Indebtedness arising under the Loan Documents.
       Collection of any Rents shall not cure or waive any Event of Default or notice of Event of
       Default, or invalidate any acts done pursuant to such notice.

    3. SECURITY AGREEMENT AND FIXTURE FILING.

                     3.1. Grant of Security Interest. Trustor hereby grants to Lender, its
              successors and assigns, a security interest in the Personal Property to secure all of the
              Obligations. This Security Instrument constitutes a security agreement with respect to
              ^11 personal property in which Lender is granted a security interest hereunder, and
              Lender shall have all of the rights and remedies of a secured party under the Uniform
              Commercial Code as well as all other rights and remedies availai)le at law or in equity.

                      3.2. Perfection. Trustor will execute, acknowledge, deliver and cause to be
              recorded or filed, in the manner and place required by any present or future law, any
              instrument that may be requested by Lender in its Permitted Discretion to publish notice
              or protect, perfect, preserve, continue, extend, or maintain the security interest and lien,
              and the priority friereof, of this Security Instrument or the interest of Lender in the
              Pledged Property, including, without limitation, deeds of trust, security agreements,
              financing statements, continuation statements, and instruments of similar character,
              provided, that. Trustor shall not be obligated to amend this Security Instrument or any of
              the other Loan Documents to increase Trustor’s liability or to increase Trustor’s
              obligations imder the Loan Documents, and,providedfurther that, Trustor shall pay or

                                                Exhibit6,Page 8
     4ai&e634-2472. v. 2
Case 19-00880-JDP         Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                    Document     Page 15 of 34




             cause to be paid (i) all filing and recording taxes and fees incident to each such filing or
             recording, (ii) all expenses, including without limitation, reasonable actual attorneys'
             fees and costs, incuned by Lender in connection with the preparation, execution, and
             acknowledgement of all such instruments, and (iii) all federal, state, county and
             municipal stamp taxes and other taxes, duties, imposts, assessments, and charges arising
             out of or in connection with the execution and delivery of such instruments. Trustor
             hereby consents to, and hereby ratifies, the filing of any financing statements relating to
             the Loan made prior to the date hereof. Trustor hereby irrevocably constitutes and
             appoints Lender as the attoraey-in-fact of Trustor,to execute, deliver and, if appropriate,
             file with the appropriate filing officer or office any such instruments if Trustor should
             fail to do so within ten (10) days of written demand by Lender. In addition, Trustor
             irrevocably authorizes Lender to file such continuation statements and other similar
             documents as it determines,in its sole opinion, are appropriate to protect and perfect its
             rights under this Security Instrument,

                    3.3. Place of Business. Trustor maintains a place of business, as set forth as
             the address of Trustor in the first paragraph above the Recitals, and Trustor will notify
             Lender in writing of any change in its place of business within ten (10) days of such
             change. Trustor is organized xmder the laws ofthe State ofIdaho.

                     3.4. Fixtures. This Security Instrument is also to be recorded as a “fixture
             filing” in accordance with Idaho Code § 28-9-502, and covers goods that are or are to
             become Fbctures.

    4. COVENANTS. Trustor covenants and agrees that:

             .      4.1. Performance of Obligations. Trustor shall promptly pay when due the
             Indebtedness and shall perform and comply with in a timely manner all Other
             Obligations.

                   4.2. Title. Trustor warrants and represents that(a) Trustor lawfully holds fee
            simple title to the Real Property and title to dl other Pledged Property and has the right
            to encumber the same;(b) the person executing this Security Instrument on behalf of
            Trustor has the full right, power and authority to do so on behalf of Trustor;(c) this
            Security Instrument, as so executed and delivered, is a valid and fully binding obligation
            of Trustor, enforceable in accordance with its terms ● (except to the extent that
            enforceability may be affected or limited by applicable bankruptcy, insolvency and other
            similar debtor relief laws affecting the enforcement of creditors’ rights generally); and
            (d)Trustor has reviewed, approved, and been fully advised with respect to this Security
            Instrument, the Loan, the Loan Documents, and any other document or instrument
            executed and delivered in connection therewith or as security therefor.

                    4.3. Incorporation by Reference. All the covenants, conditions and
             agreements contained in the Note and all and any of the other Loan Documents, to the
             extent applicable to Trustor or the Pledged Property, are hereby made a part of this
             Security Instrument to the same extent and with the same force as if fully set fo^
             herein. In the event of any inconsistency between the provisions of this Security

                                               Exhibit B,Page 9

    4818-6634-2472. V.2
Case 19-00880-JDP          Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                    Document     Page 16 of 34




             Instrument or any of the other Loan Documents and the provisions of the Note, the
             provisions ofthe Note shall control.

                     4.4. Insurance. Trustor shall obtain and maintain, or cause to be maintained,
             in full force and effect at all times insurance with respect to Trustor and the Pledged
             Property as required by Lender, which insurance sh^l be consistent with insurance
             maintained for similar properties in the Boise, Idaho region of comparable quality and
             use.

                      4.5. Maintenance of Pledged Property. Trustor shall cause the Pledged
             Property to be maintained in a good and safe condition and repair. The Improvements,
             the Fixtures and the Personal Property shall not be removed, demolished or materially
             altered without the consent of Lender, except for replacements of items of Personal
             Property in the ordinary course of business with items of Personal Property of similar
             utility and ofequal or greater value. Trustor shall promptly repair, replace or rebuild any
             part of the Pledged Property which may be destroyed by any casualty or become
             damaged, worn or dilapidated or which may be affected by any condemnation.

                     4.6. Waste. Trustor shall not commit or suffer any physical waste of the
             Pledged Property or make any change in the use of the Pledg^ Property which will in
             any way materially increase the risk of fire or other hazard arising out ofthe operation of
             the Pledged Property, or take any action that is reasonably likely to invalidate or allow
             the cancellation of any Policy, or do or permit to be done thereon anything that may in
             any way impair the value of the Pledged Property or the security of this Security
             Instrument. Trustor will not, without the prior written consent of Lender, permit any
             drilling or exploration for or extraction, removal, or production ofany minerals from the
             surface or the subsurface of the Land, regardless of the depth thereof or the method of
             mining or extraction thereof.

                    4.7. Performance of Other Agreements. Trustor shall observe and perform
             each and every term, covenant and provision to be observed or performed by Trustor
             pursuant to the any other Loan Document and any other agreement or recorded
             instrument affecting or pertaining to the Pledged Property and any amendments,
             modifications or ch^ges thereto.

                     4.8. Change of Name, Identity or Structure. Trustor shall not change
             Trustor’s name, identity (including its trade name or names) or its structure as a
             corporation without notifying Lender of such change in writing at least thirty (30) days
             prior to the effective date of such change, without first obtaining- the prior written
             consent of Lender. Trustor hereby authorizes, prior to or contemporaneously with the
             effective date of any such change, any financing statement or amendment to financing
             statement required by Lender to establish or maintain the validity, perfection and priority
             of the security interest granted herein. At the request of Lender, Trustor shall execute a
             certificate in form satisfactory to Lender in its Permitted Discretion listing the trade
             names under which Trustor intends to operate the Pledged Property, and representing
             and warranting that Trustor does business under no other trade name.


                                              Exhibit B,Page 10

    4816-6634-2472, V. 2
Case 19-00880-JDP          Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                     Document     Page 17 of 34




                   4.9. Mechanics Liens. If Lender or its title insurer deteixnines that a
            preliminary notice has been filed in the State Construction Registry prior to the time of
            the recording of this Security Instrument, Trustor covenants and agrees to cause the lien
            claimant that filed such preliminary notice to withdraw the preliminary notice and
            Trustor shall provide to Lender written evidence acceptable to Lender and its title insurer
            that the lien claimant has accepted payment in full for construction services that the
            claimant furnished before the recording of this Security Instrument pursuant to Idaho
            law.

                    4.10. Contest of Liens. Trustor may contest any lien, encumbrance or other
            charge on the Pledged Property so long as Trustor previously records a notice ofrelease
            of lien and substitution of alternate security as contemplated by Chapter 5 of Title 45 of
            the Idaho Statutes and otherwise complies with the requirements of that Chapter to
            release the Pledged Property fix>m such lien or claim. If Trustor shall fail to remove and
            discharge any such lien, encumbrance or charge, then, in addition to any other right or
            remedy of Lender, Lender may, but shall not be obligated to, discharge the same either
            by paying the amount claimed to be due or by procuring the release of the Pledged
            Property from the effect ofsuch lien, encumbrance or charge by obtaining a bond in the
            name of and for the accoimt Trustor of and recording a notice of release of lien and
            substitution of alternate security in the name of Trustor, each as contemplated by
            Chapter 5 of Title 45 of the Idaho Statutes or other applicable law, or otherwise by
            giving security for such claim. Trustor shall, immediately upon demand therefor by
            Lender, pay to Lender an amoimt equal to all reasonable out of pocket costs and
            expenses incurred by Lender in connection with the exercise by Lender of the foregoing
            ri^t to discharge any such lien, encumbrance or charge, including reasonable out of
            pocket costs of any bond or additional security, together with interest thereon from the
            date ofsuch expenditure at the Default Rate.

   5. DEFAULT PROVISIONS.

                   5.1. Rights and Remedies. Upon the occurrence and during the continuance
            of an Event ofDefault(regardless ofthe pendency of any proceeding which has or might
            have the effect of preventing Trustor from complying with the terms of this Security
            Instrument), and in addition to such other rights as may be available under any other
            Loan Document or under applicable law, but subject at edi times to any mandatory legal
            requirements:

                                5.1.1.    Acceleration. Lender may declare the Indebtedness ot be
                  forthwith due and payable, whereupon the same shall'become and be fordiwith due
                  and payable, without other notice or demand ofany kind.

                                 5.1.2.   Uniform Commercial Code. Lender shall, with respect to
                  the Personal Property, have all the rights, options and remedies of a secured party
                  under the Uniform Commercial Code, including without limitation, the right to the
                  possession of any such property or any part thereof^ and the right to enter with legal
                  process any premises where any such property may be found. Any reqxiirement of
                  the Uniform Commercial Code for reasonable notification shall be met by mailing

                                              Exhibit B,Page 11

   4618-6634-2472, V. 2
Case 19-00880-JDP        Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                   Desc Main
                                  Document     Page 18 of 34




                written notice to Trustor at its address set forth in the first paragraph above the
                Recitals hereof at least ten (10) days prior to the sale or other event for which such
                notice is required. Any such sale may be held as part of and in conjunction with any
                foreclosure sale of the other properties and rights constituting the Pledged Property
                in order thit the Pledged Property, including the Personal Property, may be sold as a
                single parcel if the Lender elects. The Trustor hereby agrees that if the Lender
                demands or attempts to take possession of the Personal Property or any portion
                thereof in exercise of its rights and remedies hereunder, the Trustor will promptly
                turn over and deliver possession thereofto the Lender, and the Trustor authorizes, to
                the extent the Trustor may now or hereafter lawfully grant such authority, the
                Lender, its employees and ^ents, and potential bidders or Borrowers to enter upon
                the Real Property or any other common area, residence, office, building or property
                where the Personal Property or any portion thereof may at the time be located (or
                believed to be located) and the Lender may (i)remove the same therefirom or render
                the same inoperable (with or without removal from such location); (ii) repair,
                operate, use or manage the Personal Property or any portion thereof; (iii) maintain,
                repair or store the Personal Property or any portion hereof;(iv) view, inspect and
                prepare the Personal Property or any portion thereof for sale, lease or disposition;
                (v)sell, lease, dispose of or consume the same or bid thereon; or(vi)incorporate the
                Person^ Property or any portion thereof into the Real Property and sell, convey or
                transfer the same. The expenses of retaking, selling and otherwise disposing ofthe
                Personal Property, including reasonable attorneys* fees and legal expenses incurred
                in connection therewith, shall constitute additional Obligations hereunder and shall
                be payable upon denwnd, with interest thereon at the Defeult Rate fiom the date of
                demand until paid.

                                5.1.3.    Foreclosure Sale. Lender may invoke the power of sale
                and any other remedies permitted by Idaho law or provided in this Security
                Instrument or in any other Loan Document Trustor acknowledges that the power of
                sale granted in this Security Instrument may be exercised by Lender without prior
                judicial hearing. Lender shall be entitled to collect all reasonable out of pocket
                costs and expenses incurred in pursuing such remedies, including attorneys’ fees,
                costs of dociunentary evidence, abstracts and title reports. If the power of sale is
                invoked, for any sale under the power of sale granted by this Security Instrument,
                Lender or Trustee shall execute a written notice of the occurrence of an Event of
                De&ult and of Lender’s election to cause the Pledged Property to be sold and shall
                record such notice in each county in which the Pledged Property is located. Lender
                or Trustee shall mail notice of default in the manner provided by the laws of Idaho
                to Trustor and to such other persons as the laws of Idaho prescribe. Trustee shall
                 give public notice of sale and slmll sell the Pledged Property according to the laws
                of Idaho. Trustor acknowledges that the power of sale granted by this Security
                Instrument may be exercised by Lender wthout prior judicial hearing. Trustor has
                the right to bring an action to assert the non-existence of an Event of Default or any
                 other defense of Trustor to acceleration and sale. Lender shall be entitled to collect
                 all reasonable out of pocket costs and expenses incurred in pursuing such remedies,
                 including reasonable attorneys’ fees and costs of documentary evidence, abstracts


                                             Exhibit B.Page 12
    4818^34-2472, V.2
Case 19-00880-JDP           Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                    Desc Main
                                      Document     Page 19 of 34




                  and title reports. Trustee may sell the Pledged Property at the time and place and
                  under the terms designated in the notice of sale in one or more parcels. Trustee may
                  postpone sale of all or any part ofthe Pledged Property by public announcement at
                  the time and place of any previously scheduled sale in accordance with the laws of
                  Idaho. Lender or Lender’s designee may purchase the Pledged Property at any sale.
                  If the Pledged Property includes several lots or parcels, Trustor has the right, under
                  Idaho law, if present at the sale, to direct the order in which the Pledged Property
                  shall be sold, and Trustee shall follow such directions. With respect to such lots or
                  parcels, Lender in its discretion may elect to sell all of them as an entirety or may
                  elect to sell a portion of such lots or parcels, in wdiich case the lien of this Security
                  Instrument shil remain in full force and effect with respect to the remaining lots or
                  parcels in accordance with the laws of Idaho. The Pledged Property, real, personal
                  and mixed, may be sold in one parcel. To the extent any of the Pledged Property
                  sold by the Trustee is personal property, then Trustee shall be acting as the agent of
                  the Lender in selling such Pledged Property. Any person permitted by law,
                  including Lender, may purchase such Pledged Property at any sale, and Lender may
                  credit its bid price against the amounts due to Lender under the Loan Documents in
                  lieu of the payment of cash. Upon any sale, Trustee will execute and deliver to the
                  Borrower or Borrowers a deed or deeds conveying the Pledged Property sold, but
                  without any covenant or warranty, express or implied, and the recitals in the
                  Trustee’s deed showing that the sale was conducted in compliance with all the
                  requirements of law shall be prima facie evidence of such compliance and
                  conclusive evidence thereof in favor of bona fide Borrowers and encumbrancers for
                  value.

                                 5.1.4.    Appointment of Receiver. Lender shall, as a matter of
                  right, without notice and without giving bond to Trustor or anyone claiming by,
                  under or through Trustor, and without regard to the solvency or insolvency of
                  Trustor or the then value of the Pledged Property, be entitled to have a receiver
                  appointed pursuant to applicable law of all or any part of the Pledged Property, the
                  Rents and the Room Avenues, with such power as the court matog such
                  appointment shall confer, and Trustor hereby consents to the appointment of such
                  receiver and shall not oppose any such appointment Any such receiver may, to the
                  extent permitted under applicable law, without notice, enter upon and take
                  possession of the Pledged ^perty or any part thereof by summary proceedings,
                  ejectment or otherwise, and may remove Trustor or other persons and any and all
                  property therefrom, and may hold, operate and manage the same and receive all
                  Rents and Room Revenues accruing with respect thereto or any part thereof,
                  whether during the pendency of any foreclosure or until any right of redemption
                  shall expire or otherwise. Trustor agrees to promptly deliver to any such receiver all
                  Leases, Rents, Room Revenues, documents, financial data and other information
                  requested by such receiver in connection with the Pledged Property and, without
                  limiting the foregoing, Trustor hereby authorizes Lender to deliver to any such
                  receiver any or all of the Leases, Rents, Room Revenues, documents, data and
                  information in Lender’s possession relating to the Pledged Property.



                                               Exhibit B,Page 13
   4S18-6634-2472. v. 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                     Document     Page 20 of 34




                                  5.1.5.    Taking Possession of. Collecting Rents. Collectine Room
                   Revenues. Etc. Upon demand by Lender, Trustor shall surrender to Lender and
                   Lender may enter and take possession of the Pledged Property or any part thereof
                   personally, by its agent or attorneys or be placed in possession pursuant to court
                   order as “mortgagee in possession” or receiver as provided under applicable law,
                   and Lender, in its discretion, personally, by its agents or attorneys or pursuant to
                   court order as “mortgagee in possession” or receiver as provided imder applicable
                   law may enter upon and take and maintain possession of all or any part of the
                   Pledged Property, together with all documents, books,records, p£?)ers, and accounts
                   of Trustor relating thereto, and may exclude Trustor and any agents and servants
                   thereof wholly therefrom and may, on behalf of Trustor, or in its own name as
                   Lender and under the powers herein granted:

                     (a)     hold, operate, manage and control all or any part of the Pledged Property
                     and conduct the business, if any, thereof, either personally or by its agents, with
                     full power to use such measures, legal or equitable, as in its (hscretion may be
                     deemed proper or necessary to enforce the payment or security of the Rents or
                     Room Revenues of the Pledged Property, including without limitation actions for
                     recovery of rent, actions in forcible detainer, and options in distress for rent, all
                      without notice to Trustor,

                      (b)    cancel or terminate any Lease or sublease of all or any part ofthe Pledged
                      Property for any cause or on any ground that would entitle Trustor to cancel the
                      same;

                      (c)    elect to disaffirm any Lease or sublease of all or any part of the Pledged
                      Property made subsequent to this Security Instrument without Lender’s prior
                      written consent;

                      (d)    extend or modify any then-existing Leases and make new Leases of all or
                      any part of the Pledged Property, which extensions, modifications, and new
                      Leases may provide for terms to expire, or for options to lessees to extend or
                      renew terms to expire, beyond the Maturity Date and the issuance of a deed or
                      deeds to a Borrower or Borrowers at a foreclosure sale, it being understood and
                      agreed tb^t any such Leases, and the options or other such provisions to be
                      contained therein,shall be binding upon Trustor, aU persons whose interests in the
                      Pledged Property are subject to the lien hereof, and the Borrower or Borrowers at
                      any foreclosure sale, notwithstanding any redemption from sale, discharge of the
                      Obligations, satisfaction of any foreclosure decree, or issuance of any certificate
                      ofsale or deed to any such Borrower;

                      (e)     make all necessary or proper repairs, decoration renewals, replacements,
                      alterations, additions, betterments, and improvements in connection with the
                      Pledged Property as may seem judicious to Lender, to insure and remsure the
                      Pledged Property and all risks incidental to Lender’s possession, operation and
                       mflnagement thereof, and to receive all Rents and Room Revenues therefrom;


                                                Exhibit B,Page 14

     4818-6634-2472. v. 2
Case 19-00880-JDP          Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                    Document     Page 21 of 34




                    (f)     apply the net income, after allowing a reasonable fee for the collection
                    thereof and for the management ofthe Pledged Property, to the payment oftaxes,
                    premiums and other charges applicable to the Pledged Property, or in reduction of
                    the Obligations in such order and manner as Lender shall select; and

                   (g)     receive and collect the Rents and Room Revenues personally or through a
                   receiver so long as an Event of Default shall exist and during the pendency ofany
                   foreclosure proceedings and during any redemption period, and the Trustor agrees
                   to consent to a receiver if this is believed necessary or desirable by the Lender to
                   enforce its rights under this subsection. The collection of Rents or Room
                   Revenues by the Lender shall in no way waive the right ofthe Lender to foreclose
                   this Security Instrument in the event of any sadd Event ofDefault

                    (h)     Nothing herein contained shall be construed as constituting Lender a
                    “mortgagee in possession” in the absence ofthe actual taking of possession of the
                    Pledged Property. The right to enter and take possession of the Pledged Property
                    and use any Personal Property therein, to manage, operate, conserve and improve
                    the same, and to collect the Rents and Room Revenues, shall be in addition to all
                    other rights or remedies of Lender hereunder or afforded by law, and may be
                    exercised concurrently therewith or independently thereof. The expenses
                    (including any receiver’s fees, reasonable counsel fees, reasonable out of pocket
                    costs and agent’s compensation)incurred pursuant to the powers herein contained
                    shall be secured hereby which expenses Trustor promises to pay upon demand
                    together with interest thereon at the Default Rate from the date of demand until
                    paid. Lender shall not be liable to account to Trustor for any action taken
                    pursuant hereto other than to account for any Rents or Room Revenues actually
                    received by Lender. Without taking possession of the Pledged Property, Lender
                    may,in the event the Pledged Property becomes vacant or is abandoned,take such
                    steps as it deems appropriate to protect and secure the Pledged Property
                    (including hiring watchmen therefor) and all reasonable out of pocket costs
                    incurred in so doing shall constitute additional Obligations payable upon demand
                    with interest thereon at the Default Rate from the date ofdemand until paid.

                                5.1.6.    Exercise Other Rights and Remedies.         To exercise or
                 invoke any and all other rights and remedies as may be available to Lender now or
                 hereafter at law or in equity.

                                5.1.7.   Indemnity. The Trustor hereby agrees to indemnify,
                 defend, protect and hold harmless the Lender and its employees, officers and agents
                 from and against any and all liabilities, claims and obligations which may be
                 incurred, asserted or imposed upon them or any of them as a result of or in
                 connection with any use, operation, lease or consumption of any of the Pledged
                 Property, or any part thereof, or as a result of the Lender seeking to obtain
                 performance of any of the obligations due with respect to the Pledged Property,
                 except from such liabilities, claims or obligations as result from the gross
                 negligence or intentional misconduct of the Lender, its employees, officers or
                 agents.

                                             Exhibit B,Page 15
   481G^634-2472. V. 2
Case 19-00880-JDP             Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41               Desc Main
                                       Document     Page 22 of 34




                                  5.1.8.     To the extent permitted by law, no action taken, or right or
                   remedy invoked, by Lender under this Section 5, including the appointment of a
                   receiver for the Pledged Property, or the entry into possession of the Pledged
                   Property, or any part thereof, by such receiver, or otherwise, shall be deemed to
                   make Lender a “mortgagee in possession” or otherwise responsible or liable in any
                   manner with respect to the Pigged Property, or the use, occupancy, enjoyment or
                   operation of all or any part thereof. In no event shall Lender be required to accept a
                   cure of any default beyond the applicable grace, notice and cure periods provided in
                   the Loan Documents, if any, notwithstanding any statement or provision to the
                   effect that rights or remedies are available while an Event of Default “exists”,
                   “continues” or is “outstanding”, or during the “existence” or “continuation” of an
                   Event of Default (or any similar statement or provision) in any of the Loan
                   Documents, or anyttog else in the Loan Documents.

                      5.2. Payment of Costs,Expenses and Attorneys’ Fees. All reasonable out of
              pocket costs and expenses incurred by Lender pursuant to Section 5 (including court
              costs and reasonable attorneys* fees and costs of outside counsel, whether or not
              incurred in litigation and whether or not foreclosure is concluded, including, without
              limitation, reasonable attorneys’ fees and costs of outside counsel incurred in connection
              with any judicial or nonjudicial foreclosure ofthis Security Instrument or the other Loan
              Documents, or in connection with both judicial and nonjudicial foreclosure, if Lender
              shall elect to pursue each such remedy whether concurrently or independently and
              reasonable attorneys* fees and reasonable out.of pocket costs of outside counsel of
              Lender)ghall be secured by this Security Instrument and shall bear interest at the Defeult
              Rate, ffom the date of expenditure imtil such sums have been paid. Lender shall be
              entitled to bid, at any sale of the Pledged Property held pursuant to Section 5.1.2 above,
              the amount of all such reasonable out of pocket costs, expenses, and interest in addition
              to the amount of all Other Obligations by a credit bid as the equivalent of cash.

                       5.3.    Protective Advances.

                                  5.3.1,    Advances, disbursements and ejq>enditures m^e by Lender
                   for the following purposes after the occurrence and during the continuance of an
                   Event of Default, whether before and during a foreclosure, and at any time prior to
                   sale, and, where applicable, after sale, and during the pendency of any related
                   proceedings, for the following purposes, shall, in addition to those otherwise
                   authorized by this Security Instrument, constitute “ProtectiveAdyancgs”:

                          (a)     all advances by Lender in accordance with the terms of this
     Security Instrument to: (A) preserve or maintain, rq^air, restore or rebuild the Improvements
     upon the Pledged Property; (B) preserve the lien of this Security Instrument or the priority
     thereof; or(C)enforce this Security Instrument;

                            (b)      payments by Lender of: (i) when due, installments of principal,
     interest or otiier obligations; (ii) when due, installments of real estate taxes and assessments,
     general and special and all other taxes and assessments of any kind or nature whatsoever which
     are assessed or imposed upon the mortgaged real estate or any part thereof;(iii) other obligations

                                               Exhibit B,Page 16
     4ei&4634-2472. v. 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                     Document     Page 23 of 34




   authorized by this Security iDStniment; or (iv) any other amounts in connection with other liens,
   encumbrances or interests reasoiwbly necessary to preserve the status of Lender as holder of a
   first priority lien on the Real Property;

                          (c)     advances by Lender in settlement or compromise of any claims
    asserted by claimants imder senior mortgages or any other prior liens;

                          (d)     reasonable attorneys’ fees and other reasonable out of pocket costs
    incurred: (i) in connection with the foreclosure of this Security Instrument; (ii) in connection
    with any action, suit or proceeding brought by or against the Lender for the enforcement of this
    Security Instrument or arising from the interest of the Lender hereunder; or (iii) in the
    preparation for the commencement or defense ofany such foreclosure or other action;

                          (e)     advances of any amount required to make up a deficiency in
    deposits for installments oftaxes and assessments and insurance premiums as may be authorized
    by this Security Instrument;

                            (f)    expenses incurred and expenditures made by Lender for any one or
    more ofthe following: (i) premiums for casualty and liability insurance paid by Lender whether
    or not Lender or a receiver is in possession, if reasonably required, in reasonable amounts, and
    all renewals thereof; (ii) repair or restoration of damage or destruction in excess of available
    insurance proceeds or condemnation awards;(iii) payments required or deemed by Lender to be
    for the benefit of the Pledged Property under any grant or declaration of easement, easement
    agreement, agreement with any adjoining land owners or instruments creating covenants or
    restrictions for the benefit of or affecting the mortgaged real estate; (iv) shared or common
    expense assessments payable to any association or corporation in which the owner of the
    mortgaged real estate is a member in any way affecting the mortgaged real estate; or(v)pursuant
    to any lease or other agreement for occupancy ofthe mortgaged real estate;

                                 5.3.2.    All Protective Advances shall be additional Obligations,
                   and shall become immediately due and payable upon demand and with interest
                   thereon from the date ofthe demand until paid at the Default Rate.

                                  5.3.3.    This Security Instrument shall be a lien for all Protective
                   Advances as to subsequent Borrowers and judgment creditors from the time this
                   Security Instrument is recorded.

                                  5.3.4.   All Protective Advances shall apply to and be included in:

                            (a)     determination ofthe amount ofthe Obligations at any time;

                          (b)     the Indebtedness found due and owing to the Lender in the
    judgment of foreclosure and any subsequent supplemental judgments, orders, adjudications or
    findings by the court of any additional Indebtedness becoming due after such entry ofjudgment,
    it being agreed that in any foreclosure judgment, the court may reserve jurisdiction for such
    purpose;



                                               Exhibit B,Page 17
    4818-6634-2472. V. 2
Case 19-00880-JDP          Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                   Desc Main
                                    Document     Page 24 of 34




                            (c)     application of income in the hands of any receiver or Lender in
     possession; and

                            (d)     computation of any deficiency judgment pursuant to applicable
     law.

                      5.4. Remedies Cumulative; No Waiver. All rights and remedies of Lender
              hereunder and under the other Loan Documents are cumulative and not alternative, and
              are in addition to all rights and remedies otherwise provided by law, and any or all of
              such rights and remedies shall be concurrent and may be pursued singly, successively or
              together against Trustor, the Borrowers, any other Borrower Partyi the Pledged Property,
              any other collateral securing the Obligations, or any other Persons who are, or may
              become liable for all or any part of the Obligations, and any other funds, property or
              security held by Lender for the payment hereof, or otherwise, at the sole and absolute
              discretion of Lender. No exercise of any right or remedy by Lender shall constitute a
              waiver of any other right or remedy. No delay or omission by Lender to exercise any
              right, power or remedy hereunder shall impair any such right or remedy, or be construed
              as a waiver of any Event of Default, or any acquiescence therein. Without limiting the
              generality ofthe foregoing, Trustor agrees that ifan Event of Default is continuing,(i)to
              the extent permitted by applicable law. Lender is not subject to any “one action,” “anti
              deficiency” or “election of remedies” law or rule, and (ii) all liens and other rights,
              remedies or privileges provided to Lender shall remain in full force and effect until
              Lender has exhausted all of its remedies against the Pledged Property, this Security
              Instrument has been foreclosed, or the Pledged Property has been sold and/or otherwise
              realized upon in satisfaction of the Indebte^ess or the Indebtedness has been paid in
              full, whichever is later. Nothing contained herein or in any other Loan Document shall
              be construed as requiring Lender to resort to any particidar portion of the Pledged
              Property for the satisfaction of any of the Obligations in preference or priority to any
              other portion ofthe Pledged Property, and Lender may seek satisfaction out ofthe entire
              Pledged Property or any part thereof, in its sole and absolute discretion, in respect ofthe
              Obligations. By accepting payment of any part of the Indebtedness after its due date or
              later performance of any Obligation, Lender shall not waive its right against any Person
              obligated directly or indirectly under the Loan Documents or this Security Instrument, or
              on any Obligation, either to require prompt payment when due ofall other Indebtedness
              or to declare an Event of Default for failure to make such prompt payment or render
              such performance; and Lender’s acceptance of partial payment of any portion of the
              Indebtedness after its due date (vriiich may be applied to such outstanding payment
              obligations as Lender may elect, notwithstanding Trustor’s instructions to the contrary),
              or acceptance of partial performance of any Obligation in default, shall not cure such
              payment failure or default, or affect any notice of an Event of Default or sale heretofore
              given or recorded, unless such notice is expressly revoked in writing by Lender.

                      5.5. Releases, Extensions, Modifications and Additional Security. Without
              affecting the liability of any Person for payment of the Indebtedness, or the lien or
              priority of this Security Instrument or any other Loan Document upon the Pledged
              Property, Lender may, in its sole and absolute discretion, firom time to time, with or


                                               Exhibit B,Page 18

    4818-6634-2472, V. 2
Case 19-00880-JDP             Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                 Desc Main
                                       Document     Page 25 of 34




              without notice, do one or more of the following: release the liability of any person for
              the payment of all or any portion of the Indebtedness; make any agreement or take any
              action extending the maturity or otherwise altering the tenns or increasing the amount of
              all or any portion of the Indebtedness; and accept additional security, or release all or a
              portion of the Pledged Property and other security held to secure die Indebtedness. If
              Lender holds any other or additional security for the payment of the Indebtedness or
              performance of any Other Obligation,then any sale or foreclosure ofsuch security upon
              any Event of Default, in the sole discretion of Lender, may be prior to, subsequent to, or
              contemporaneous with, any sale or foreclosure hereunder and any property in wiiich
              Lender holds a security interest may be sold as a unit with the Pledged Property.

                      5.6. Waiver of Right to Redeem - Waiver of Appraisement, Valuation,Etc.
              To the extent permitted by law, Trustor waives (i) the benefit of all present or future
              laws providing for any appraisement before sale of any portion of the Pledged Property,
              (ii) all rights of redemption, valuation, appraisement, stay of execution, notice of
              election to mature or declare due the whole of the Indebtedness and marshalling in the
              event of foreclosure of the lien created by this Security Instrument, (iii) all ri^ts and
              remedies which Trustor may have or be able to assert by reason ofthe laws of the State
              of Idaho pertaining to the rights and remedies of sureties, (iv) the right to assert any
              statute of limitations as a bar to the enforcement ofthe lien ofthis Security Instrument or
              to any action brought to enforce the Notes or any other obligation secured by this
              Security Instrument, and (v) any rights, legal or equitable, to require marshalling of
              assets or to require upon foreclosure sales in a particular order. L^der shall have the
              right to determine the order in which any or all of the Pledged Property shall be
              subjected to the remedies provided by this Security Instrument Lender shall have the
              right to determine the order in which any or all portions ofthe Indebtedness are satisfied
              from the proceeds realized upon the exercise of the remedies provided by this Security
              Instrument.

    6. MISCELLANEOUS.

                       6.1.   Notices. All notices or other written communications hereunder shall be
             deemed to have been properly given (i)\xpon delivery if delivered in person,(ii) one(I)
             Business Day after having been deposited for overnight delivery with any reputable
             overnight courier service, (iii) three (3) Business Days after having been deposited in
             any post office or mail depository regularly maintained by the U.S. Postal Service and
             sent by registered or certified mail, postage prepaid, return receipt requested, or(iv) one
             (1) Business Day after delivery if sent by email, provided that the recipient has
             acknowledged receipt by telephone and that a carbon copy of such notice is sent
             simultaneously by ^e other methods provided in this Section. All notices or other
             written communications hereunder shall be addressed to the individuals at the addresses
             set forth below, or at such other address as such party may, at least ten (10) days in
             advance, designate by written notice to the other parties.

             To Trustor: ●                  C.A.R.S. Enterprises, Inc.
                                            do Ryan W.Hawkes and Curtis D. Grieve
                                            9393 Fairview Avenue

                                               Exhibit B,Page 19
    46ie-6634-2472, v. 2
Case 19-00880-JDP         Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                  Desc Main
                                   Document     Page 26 of 34




                                         Boise,Idaho 83704

                                         And

                                         Ryan W.Hawkes
                                         1450 E. Covey Run Ct.
                                         Eagle,Idaho 83616

                                         And

                                         Curtis D. Grieve
                                       . 623 N.Cove Colony Way
                                         Eagle,Idaho 83616

            To Lender:                   DA Capital Investments,LLC
                                         c/o Douglas R.Brasher
                                         3059 S. Bear Claw Place
                                         Meridian,ID 83642

            To Trustee:                  First American Title Company
                                         738 South Bridge Way Place Suite 150
                                         Eagle,ID 83616


                    6.2. Time of the Essence. Time is ofthe essence with respect to this Security
             Instrument and the other Loan Documents, and each representation,warranty, covenant
             and condition hereunder and thereunder.

                    6.3. Successors and Assigns. This Security Instrument and all provisions
             hereof shall be binding upon and enforceable against the Trustor and its assigns and
             other successors. This Security Instrument and all provisions hereof shall inure to the
             benefit ofthe Lender, its successors and assigns and any holder or holders, firom time to
             time,ofthe Obligations, or any interest therein.

                     6.4. Amendments. This Security Instrument may be amended at any time and
                   time to time only by an amendment in writing executed'by Lender and Trustor.

                     6.5. Rules of Construction. When the identity of the parties or other
             circumstances make appropriate, the neuter gender shall include the feminine and
             masculine, and the singular number shall include the plural. Specific enumeration of
             rights, powers and remedies ofLender and ofacts vduch they may do and ofacts Trustor
             must do or not do shall not exclude or limit the general. The headings of each Section
             are for information and convenience and do not limit or construe the contents of any
             provision hereof. The provisions of this Security Instrument shall be construed as a
             whole according to their common meaning, not strictly for or against any party and
             consistent with the provisions herein contained, in order to achieve the objectives and


                                             Exhibit B,Page 20

     4S18-6634'2472,V.2
Case 19-00880-JDP           Doc 77     Filed 03/11/21 Entered 03/11/21 16:52:41                   Desc Main
                                      Document     Page 27 of 34




              purposes of these grants. The use in this Security Instrument (including any Exhibit
              hereto) of the words “including^*, “such as” or words of similar import when following
              any general term, statement or matter shall not be construed to limit such statement, term
              or matter to the specific items or matters, but rather shall be deemed to refer to all other
              items or matters that could reasonably fall within the broadest possible scope of such
              statement,term or matter; the use herein ofthe words “costs” or “expenses” shall include
              the cost of title evidence and reasonable out of pocket fees and costs of attorneys for
              Lender (outside counsel); and the use herein of the word “prompt*’, or “immediately” in
              any form, or words of similar import, when used with reference to any notice required to
              be given or act to be undertaken by Trustor shall mean notice given or act performed not
              later than ten (10) days after the occurrence of the specified event for which notice or
              action is required, unless another time period is n^e expressly applicable. Unless
              otherwise specified, the words “hereof,” “herein” and “hereunder” and words of similar
              import when used in this Security Instrument shall refer to this Security Instrument as a
              whole and not to any particular provision of this Security Instrument. If Trustor is
              composed of more than one person or entity, then the obligations of Trustor under tins
              Security Instrument and tinder the other Loan Documents are joint and several; and each
              covenant, warranty, representation and agreement of Trustor hereunder and thereunder
              shall be deemed made by each such person or entity comprising Trustor, both
              individually and collectively.

                     6.6. Severability. If any term of this Security Instrument, or the application
              thereof to any person or circumstances, shall to any extent be invalid or unenforceable,
              the remainder of this Security Instrument, or the application of such term to persons or
              circumstances other than those as to which it is invalid or unenforceable, shall not be
              affected thereby, and each term of this Security Instrument shall be valid and
              enforceable to the fullest extent permitted by law.

                      6.7. Substitute Trustee. Lender, at Lender’s option, may firom time to time,
              by a written instrument, appoint a successor trustee, vdiich instrument, when executed
              and acknowledged by Lender and recorded in the office of the Recorder ofthe county or
              counties where the Pledged Property is situated, shall be conclusive proof of proper
              substitution of the successor trustee. The successor trustee shall, without conveyance of
              the Pledged Property, succeed to all the title, power and duties conferred upon the
              Trustee in this Security Instrument and by Idaho law. The instrument of substitution
              shall contain the name of the original Lender, Trustee and Trustor imder this Security
              Instrument, the book and page where this Security Instrument is recorded, and the name
              and address of the successor trustee. If notice of default has been i^corded, this power
              of substitution cannot be exercised imtil after the reasonable out of pocket costs,fees and
              expenses of the then acting Trustee have been paid to such Trustee, who shall endorse
              receipt of those costs, fees and expenses upon the instrument of substitution. The
              proc^ure provided for substitution of trustee in this Security Instrument shall govern to
              the exclusion ofall other provisions for substitution, statutory or otherwise.

                   6.S. Governing Law. THIS SECURITY INSTRUMENT AND THE
              OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND


                                               Exhibits,Page 21
    4818-6634-2472. v. 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                 Desc Main
                                     Document     Page 28 of 34




            CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF IDAHO
            APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
            (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS AND ANY
            APPLICABLE LAW OF THE UNITED STATES OF AMERICA), TO THE
            FULLEST EXTENT PERMITTED BY LAW. TRUSTOR AND LENDER EACH
            HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
            ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
            AGREEMENT.

                     6.9. Venue. Any legal suit, action or proceeding against Trustor arising out of
             or relating to this Security Instrument may at Lender’s option be instituted in any federal
             or state court in or having jurisdiction with respect to Ada County, Idaho, and Trustor
             waives any objections which it may now or hereafter have based on venue and/or forum
             non conveniens of any such suit, action or proceeding, and Trustor hereby irrevocably
             submits to the jurisdiction of any such court in any suit, action or proceeding. Nothing
             herein shall affect the right of Lender to serve process in any manner permitted by law or
             limit the right of Lender to bring proceedings against Trustor in any other court or
             jurisdiction that Lender may elect in its sole and absolute discretion, and Trustor waives
             any objection which it may now or hereafter have to the laying of venue ofany such suit,
             action or proceeding, and Trustor hereby irrevocably submits to the jurisdiction of any
             such court in any suit, action or proceeding. Each of the parties hereto waives personal
             service of process and irrevocably consents to service of process in the manner provided
             for notices in Section 6.1 hereof Nothing in this Security Instrument will affect the right
             of any party to this Security Instrument to serve process in any other manner permitted
              by law.

                     6.10. Commingling of Funds. No sums collected or retained by Lender shall
             be deemed to be held in trust; and Lender may commingle any and all such funds or
             proceeds with its general assets and shall not be liable for the payment of any interest or
             other return thereon,except to the minimum extent required by law.

                     6.11. Late Charges. Trustor recognizes and acknowledges that any default on
             any payment, or portion thereof, due hereunder or to be made under any of the other
             Loan Documents, will result in losses and additional expenses to Lender for the loss of
             use of funds not timely received. If for any reason Trustor fails to pay any interest or
             principal or any oftier sum required to be paid under this Security Instrument within five
             (5)days following the date such sums are due, excluding any payment due at maturity or
             upon acceleration, or fails to pay any amounts due under any of the other Loan
             Documents within five (5) days following the date such sums are due, then (in lieu of
             damages for any detriment proximately caused thereby which would be extremely
             difBc^t and impracticable to ascertain or compute) Trustor shall pay to Lender, in
             addition to any such delinquent payment, an amount equal to five percent(5%)of such
             delinquent payment(‘*Past Due Charge”). In addition, upon the Maturity Date and upon
             the occurrence and during the existence of an Event of Default (or upon any
             accelerafion), interest shall automatically ^crue hereunder, without notice to Borrower,
             at the Default Rate. The Default Rate shall be calculated and diie ftom the date that the


                                              Exhibit B,Page 22

     4818-6634-2472,V.2 ‘
Case 19-00880-JDP         Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41                Desc Main
                                   Document     Page 29 of 34




            Default occurred which led to the Event of Default without regard to any grace or cure
            period as may be applicable, and shall be payable upon demand.

                 6.12. Waiver of Jury Trial. TRUSTOR AND, BY ITS ACCEPTANCE OF
            THIS SECURITY INSTRUMENT, LENDER, EACH HEREBY-,(i) EXPRESSLY,
            KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY
            OF ANY CLAIM OR CAUSE OF ACHON ARISING UNDER-THIS vStECURTTY
            INSTRUMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE
            DEALINGS OF THE PARTIES WITH RESPECT TO ANY i^AI^^OOUMENT OR
            THE TRANSACTIONS CONTEMPLATED THEREBY; ■ WHETHER ..I^OW
            EXISTING OR HEREAFTER ARISING, AND WHETHER,,SOUNDING IN
            CONTRACT. TORT OR OTHERWISE, AND (ii) AGREES AND CONSENTS THAT
            ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
            TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECURITY
            INSTRUMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
            SECTION AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO
            THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

                   6.13. Reconveyance. Upon payment of the Indebtedness, Lender shall request
            Trustee to reconvey the Pledged Property and shall surrender this Security Instrument
            and the Note to Trustee. Trustee and Lender shall execute such documents reasonably
            required to complete such conveyance; provided that Trustee shall reconvey the Pledged
            Property without warranty to the person or persons legally entitled to the Pledged
            Property. Such person or persons shall pay Trustee’s reasonable out of pocket costs
            incurred in so reconveying the Pledged Property, which payment obligation is secured
            hereby.

                   6.14. Counterparts. This Security Instrument may be executed in any number
            of coimteiparts, all of which shall be taken to be one and the same instrument, for the
            same effect as if all parties hereto had signed the same signature page. Receipt of an
            executed signature page to this Security Instrument by facsimile or other electronic
            transmission shall constitute effective delivery thereof.



                              [Remainder of page intentionally left blank;
                                   Signatures on following pages]




                                            Exhibit B,Page 23

   4818-6634-2472. V. 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41           Desc Main
                                     Document     Page 30 of 34




           IN WITNESS WHEREOF,Trustor has executed this Security Instrument on the day
    and year set forth above.

                                     TRUSTOR!

                                     Cj^.R.S.enterprises.INC.
                                     an Idaho limited liability comply.


                                      By;
                                            RyanW.Hawkes,Pr^ent

    STATE OF                                )
                                            : ss.
    COUNTY OF                               )


            On the ^^dav of May,2017,Ryan W.Hawkes,as President of CA.R.S. Enterprises,
    Inc., the signer ofthe foregoing instrument, personally appeared before me,a notary public in
    and for said State, and acknowledged to me that he executed the aShe.
                                                              /]

                                                           n'3^y PUBLIC




                                                &(hibit B,Page 24

     4818-6634-2472. V. 2
Case 19-00880-JDP         Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41               Desc Main
                                   Document     Page 31 of 34




          IN WITNESS WHEREOF,Trustor has executed this Security Instrument on the day
   and year set forth above.

                                   TRUSTOR;



                                   Ry^       .Hawkes



                                   Suzann Hanses,consent to mortgage

   STATE OF                              )
                                         : ss.
   COUNTY OF                             )

           On the       day ofMay,2017,Ryan W.Hawkes and Suzann Hawkes,the signers of
   the foregoing instrument, perso^ly appeared before me,a notary public in and for said State,
   and acknowledged to me that they executed the same.



                                                          NOTARY PUBLIC




               >●%   \        jM:




                                             Exhibit B, Page 25
    48ie^634-2472, v. 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41           Desc Main
                                     Document     Page 32 of 34




           IN WITNESS WHEREOF,Trustor has executed this Security Instrument on the day
    and year set forth above.

                                     TRUSTO;
                                                        \


                                      Curtis D.Grieve


                                                                   1
                                      Andrea M.Grieve,^onsent to mortgage

    STATE OF                              )
                                          : ss.
    COUNTY OF /toy                        )

            On theg^ day of May,2017, Curtis D. Grieve and Andrea M.Grieve,the signers of
    the foregoing instrument, personally appeared before me,a notary public in and for ^c^tate,
    and acknowledged to me that they executed the same.

                                                                            hj.
                                                            NOT    'UBLIC
                                       ^OlAffy




                                              Exhibit B, Page 26

     4S18-6634-2472. v. 2
Case 19-00880-JDP         Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41             Desc Main
                                   Document     Page 33 of 34




                                            Exhibit A
                                         Pledged Property

   Loti:

   Real property located in Canyon County,Idaho, commonly known as 2615 Cleveland
   Boulevard, Caldwell,Idaho 83605, and described more particularly as follows:



     The fbOowfng described real property situsted hi Canyon County,State ofUaho.tovi:
             THs panelIs sttuetsd h the8W   ofSecSon 2B,Township 4 Nodh, Range
             3V\M ofthe Bdsa Meridian,and b more partieul^dotcf&sdssfeOows:

             Commencing atthaSWcoirer ofgaMSecflon 26;
             Thanes N 0* Sfi* 00” W,along fbo WsM boundary ofsoM Sscion 26,a
             dlftaDceof1824.21fMtoapointoflhaNQreMaiteiVbounda?yofmaright-
             oNfsy for E Cleveland Boulevard;
             Ttienc6S4e*40'00'£,aiongeieNorthea«eflyoouHfaryofE Clevelami
             Boutovani,a distanca of066.76feetto the TRUE POlhIT OP B^INNIMO;
             ThenoeN43*11'00*EpaTallalw9hiheSGutoea8ter1yt>oundafyoftherf^-
             o^way for S.26th Averm a distme of 284.00 feet ot a on the
             sounmitefty b^mdaiy orthe dgm-af-way forBl&toa Sir^
             TheneaS46*as*00”E alono the Seuthwestoily boundaryeftho rlghM'Wa/
             for said Blaina Ske^ a distance ofiaasi feel;
             Thenoe843*ii'(xrw,pari0a}wim)heSoumB88terlyboundafyorfeBriBM-
             efwiy tor said 8.26th Awnoe,a ^stance OT284.06feet to a pdnton the
             Nortoeasferiybotmdaiy ofthsrightofwey forstrid E Cfevdend Boidsvafd;
             Thence N 46*4(r ocr W,along toe Norfheastody bouxfeiy ofthe iVibcf-way
             for eaid E CleveteKi Boidwird,a distme of 136.61 feet to the TRUE
             POirirOFBHaiNNNINO.
     said real property la more commonly known as;2815Qeveland BoiMevani CakfeMl,
     ktaho,83601
   Property Tax Parcel Number R35345-000




                                         Exhibit B,Page 27
   4818-6634-2472, v. 2
Case 19-00880-JDP           Doc 77    Filed 03/11/21 Entered 03/11/21 16:52:41      Desc Main
                                     Document     Page 34 of 34




    Lot 2:


    Real property located in Ada County,Idaho, commonly known as 1450 E Covey Run Ct.,
    Eagle,Idaho 83616, and more particularly described as follows:

    LOT 14, BLOCK 44 OF BROOKWOOD SUBDIVISION NO. 10, ACCORDING TO THE
    OFFICIAL PLAT THEREOF,FILED AS INSTRUMENT NO.104066870 IN BOOK 89 OF
    PLATS AT PAGES 10,263 THROUGH 10,266, RECORDS OF ADA COUNTY,IDAHO.
    SUBJECT TO RESTRICTIVE COVENANTS AND CONDITIONS RECORDED OCTOBER
    30,2001,INSTRUMENT NO. 100013379,RECORDS OF ADA COUNTY.IDAHO.

    Property Tax Parcel Number: R1097050120



    Lot 3:

    Real property located in Ada county,Idaho, commonly known as 623 N. Cove Colony Way,
    Eagle,I(kho 83616, and more particularly described as follows:
    LOT 2 IN BLOCK 3 OF THE COLONY SUBDIVISION. ACCORDING TO THE OFFICIAL
    PLAT THEREOF,FILED IN BOOK 79 OF PLATS AT PAGE(S)8524 THROUGH 8527,
    RECORDS OF ADA COUNTY,IDAHO.

    Property Tax Parcel Number: R1523650110




                                            Exhibit B,Page 28

     4818-6634*2472, v. 2
